Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Applicant’s response to restriction letter of 6/8/22 is acknowledged. Applicant elected Group I (claims 1-9) and species A and provided traversal arguments regarding rejoinder of all species.
In response to applicant’s traversal arguments, species B is hereby rejoined with the elected species.
 	Claims 3-4 and 14 are canceled. Claims 10-13 are hereby withdrawn as drawn to non-elected invention.
 	On 7/26/22, the examiner called up the attorney of applicant (Mr. M.D. Hammer) to negotiate potential allowance. However, on 7/27/22, Mr. Hammer responded by encouraging the examiner to send an office action. 
					DETAILED ACTION
Claims 1-2, 5-9 are under examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 2, it is unclear which plant seed or cell walls are referring to. After all, not all plants can be a xyloglucan source.
Claims 1 and  8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1 (and its dependent claims 2, 5-9) two ranges are recited which are both open ended (see “higher than 50 °C” and “higher than 5mM”). Similarly, in claim 8, it appears that for both products utilized some ranges are provided, (see  “0.05% w/w or below “ for enzyme)  and “100 g/l or higher” for xyloglucan source). However, said ranges are also open ended and vague. Applicant is advised to provide more specific ranges in claims 1 and 8. Claims 2, 5-9 are merely rejected for depending from claim 1.
In addition, claim 8 itself  is replete with the term “or”, rendering the claim totally confusing. Appropriate clarification is required.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 6, it is unclear what specific conditions (such as temperature, concentration, fermentation conditions etc.) are conducive to xyloglucanase hydrolysis and how said claim is further limiting than base claim 1 as a method of contacting a xyloglucan polysaccharide with a xyloglucanase inherently involves hydrolysis. 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 is directed to a method of use of a genus of xyloglucanase enzymes, which are recombinantly produced in a genus of host cells which do not exhibit endogenous xyloglucanase activity, wherein said genus of enzymes (or host cells expressing them) or methods of use thereof are inadequately described in the disclosure. 
The specification merely provides details (i.e. fermentation conditions etc., see examples 3-4) about enzymes produced by bacterial cells (see example 1) which may be utilized in the claimed method. The disclosure however, fails to express the properties and fermentation conditions of enzymes prepared in eukaryotes and mammalian sources. The prior art indicates that many enzymes produced in eukaryotic and mammalian cells have post translational modifications (namely acetylation or glycosylation patterns) which may not exist in recombinant enzymes expressed by prokaryotic host cells.
Given the fact that enzyme properties (and hence their fermentation conditions) may be modified by post translational modifications, some more specific information about the types of hosts lacking endogenous xyloglucanase expression, which may be utilized to express the enzymes of this invention, wherein said enzymes are capable  of hydrolysis of xyloglucan polysaccharides under instantly disclosed fermentation conditions, deems necessary that is currently lacking in the specification.
Therefore, based on the information provided, one of skill in the art cannot reasonably conclude that applicant had full possession of the invention as broadly claimed, before the effective filing of this application.
No claim is allowed.
Allowable Subject Matter
SEQ ID NO:2-4 are free of prior art. Further, the prior art fails to suggest such specifically claimed products. Hence said sequences are also non-obvious.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651